HARRIS, C., Senior Judge.
There is a season for all things. The trial court determined that the season for this litigation had finally come to an end. We agree with the trial court.
A dispute primarily concerning the location of the entrance to a subdivision has occupied the time of the parties hereto, *1148as well as various governmental authorities and the courts, for a number of years. It has survived even the County’s amending its code to specifically permit appellee access directly to Holden Avenue. The litigation has taken several shapes and occupied various venues. This particular action filed in June, 2000, sought an injunction to enforce certain provisions of the Orange County Code since Orange County was content with the existing condition.
Appellants filed their Complaint only to have it dismissed. They filed an amended complaint. This complaint was also dismissed with leave to amend. They sought and received additional time to amend. They filed their second amended complaint and were immediately faced with another motion to dismiss. Prior to the hearing on this motion, the matter was abated until a certiorari proceeding involving a companion case was resolved by the court. Once this certiorari was concluded, appellants’ second amended complaint was dismissed with leave to amend within fifteen days. Instead of complying with this time limit, appellants filed two motions to extend time for filing the amendment. Neither motion was called up for hearing and neither filing resulted in an automatic extension. Faced with a motion to dismiss under Rule 1.420(b) for failing to comply with the court’s order to amend within fifteen days, appellants finally filed their third amended complaint over three weeks late. The court dismissed their complaint with prejudice ending this saga.
We find no abuse of discretion and affirm.
AFFIRMED.
SHARP, W. and MONACO, JJ., concur.